 BUCKHORN HAZARD COAL CORP.557BuckhornHazard Coal CorporationandEdwardWalker,JakieMelton,CurtisColwell,WalterWalker,JohnWatkins,andMarcillousStacy.Cases9-CA-5977-1,9-CA-5977-2,9-CA-5977-3, 9-CA-5977-4,9-CA-6032-1, and9-CA-6032-2]December15, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINSAND KENNEDYOn August 5, 1971, Trial Examiner Josephine H.Klein issued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt herrecommendedOrder to the extent consistentherewith.'The Trial Examiner found, in part, that Respondentdischarged the Charging Parties in violation ofSection 8(a)(3) and (1) of the Act by closing its deepmine on November 2, 1970. Respondent contendsthat it closed its deep mine solely because the coalproduced was of poor quality. We find merit inRespondent's position.The deep mine was closed after Respondent's solecustomer had complained about the quality of thecoal. President Van Horne and his assistant, Wom-bles, decided that the poor quality of the deep-minecoal had caused the customer's complaints andthereforeclosed themine on November 2. OnNovember 3, Van Horne inspected the mine anddecided that the mine should be reopened on areduced one-shift basis for the purpose of searchingfor higher quality veins of coal. We note that neitherVan Horne nor Wombles committed any of the otherviolations of the Act found by the Trial Examiner,and that they had known of the union activity for atleast 2 months prior to closing the mine. For thesereasons,we find that Respondent did not violateSection 8(a)(3) and (1) of the Act when it closed itsdeep mine.On the other hand, while Superintendent (orForeman) Baker did not participate in the decisionregarding closing the mine, Van Horne did make himprimarily responsible for selecting those of the laid-offemployees to be recalled for the reduced operation of194 NLRB No. 88the reopened mine. The Trial Examiner found thatBaker knew the identity of the employees who hadsigned union cards. All of the Charging Parties hadsigned such cards. On November 6, the day followingthe reopening of the mine and Baker's recall of someof the laid-off employees, Baker told two of theCharging Parties, one of whom had less seniority thanany of the other ChargingParties,that they had notbeen recalled because of their union sympathies.These circumstances, together with the several threatsmade to employees by Baker in violation of Section8(a)(1) of the Act, clearly establish that Respondentdiscriminated against the Charging Parties in viola-tion of Section 8(a)(3) and (1) of the Act by notrecalling them on November 5, 1970, and thereafter,in order to discourage union membership.SinceRespondent subsequently offered all theCharging Parties, except Colwell, reinstatement totheir former jobs as of February 8, 1971, the TrialExaminer's recommended Order appropriately reme-dies the unfair labor practices found, except thatbackpay shall be computed from the discriminationwhich occurred on November 5, 1970.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of, the Trial Examiner, as modified herein,and hereby orders that Respondent, Buckhorn Haz-ard Coal Corporation, Hazard, Kentucky, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Order,as somodified.Substitute the attached notice for that of the TrialExaminer.iThe Respondent has excepted to certain credibility findings made bythe Trial Examiner.It is the Board's establishedpolicy notto overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544,enfd. 188 F.2d 362 (C.A 3). We have carefully examined the record andfind no basis for reversing her findings.Respondent has requested oral argument This request is hereby deniedas the record,the exceptions,and the brief adequately present the issuesand the positionsof theparties.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, it has been decided that we, BuckhornHazard Coal Corporation, have violated the NationalLabor Relations Act, and we have been ordered to 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDpost this notice, and we intend to carry out the orderof the Board and abide by the following:We give these assurances:WE WILL NOT threaten that we will close anypart of the mining operations if you choose to havea unionrepresent you.WE WILL NOT threaten you with loss of jobs ifyou support United Mine Workers of America orany other labor organization.WE WILL NOT fire you or take any other actionagainst you because you have joined or supported,now support, or will join or support any union.WE WILL NOT in any other way interfere withour employees' rights, guaranteed under law, toorganize, to form, join, or assist a union, to bargainthrough the union they may choose, to act togetherfor their mutual aid or protection, or to refuse todo any of these things.WE WILL offer to give Curtis Colwell back hisjob (or, if that job no longer exists, an equal job)with the same rights and privileges he would haveifwe had not failed and refused to recall him onNovember 5, 1970. ,WE WILL pay to Edward Walker, Jakie Melton,Curtis Colwell, Walter Walker, John Watkins, andMarcillous Stacy all pay they lost because wefailed and refused to recall them on November 5,1970, with 6-percent interest.All of our employees are free to become or remain,or to refrain from becoming or remaining, membersofUnited Mine Workers of America or any otherunion.BUCKHORN HAZARDCOALCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Federal Building,Room 2407, 550 MainStreet,Cincinnati,Ohio45202,Telephone513-684-3686.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Trial Examiner:Thiscase was triedinHazard,Kentucky, on April 6 and 7, 1971, on aconsolidated complaint issued on February 8, 1971,pursuant to four charges filed on December 11, 1970, andtwo on January 20, 1970. The complaint alleged unlawfulthreats and interrogation in violation of Section 8(a)(1) ofthe Act'in September and October 1970 and discriminato-ry discharge or layoff of the six Charging Parties onNovember2, 1970,in contravention of Section 8(a)(3).Respondent's answer denied the substantive allegations ofthe complaint and stated affirmatively that Respondent'sdeep mine was closed and the employees were "laid off" onNovember 2, 1970,because of the poor quality of the coalbeing mined. The answer also stated that some"employees,not including the Charging Parties, had been recalled onNovember 5 to probe the mine partings and that theremaining employees had later been offered reinstatementas of February 8, 1971. During the hearing,the complaintwas amended to allege an additional violation of Section8(a)(1).All parties were afforded full opportunity to be heard, topresent oral and written evidence,and to examine andcross-examine witnesses.The parties waived oral argumentand after the hearing the General Counsel and Respondentfiled briefs.Uponthe entire record,observation of thewitnesses,and consideration of the briefs,theTrialExaminer makes the following:FINDINGS OF FACT1.PRELIMINARY FINDINGSA.Buckhorn Hazard Coal Corporation, Respondent, aDelaware corporation,is engaged in mining and selling coalatHazard,Kentucky.During the calendar year 1970, arepresentative period,Respondent sold coal valued inexcess of$50,000which was shipped from Kentuckydirectlyto points outside Kentucky.Respondent is, and atall times material herein has been,an employer engaged incommerce within the meaning of Section 2(2), (6) and (7) ofthe Act.B.The Union,United Mine Workers of America, is,and has been at all times material herein,a labororganization within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.Background and ChronologyRespondent commenced its,mining operations in Haz-,ard,Kentucky, sometime around August 1969. It startedwith strip and auger mining operations.In the spring of1970 it opened a deep mine and around the end of Julystarted to ship strip and deep-mine coal mixed together toGeorgia Power Company,its sole customer.Of Respondent's total complement of approximately 60production,about 25 to 30 normally worked in the deep1National Labor Relations Act, as amended(61 Stat 136,73 Stat 519,29 U.S.C Sec 151 et seq ) BUCKHORN HAZARD COAL CORP.559mine, on two production shifts of about 1 I or 12 men each,and a third maintenance shift of around 3 to 5 employees.2In August 1970 the Union commenced an organizationalcampaign. On or about August 25, claiming to holdauthorization cards executed by about 85 percent of theemployees, the Union, orally and in writing, requestedbargaining.Respondent rejected the demand and theUnion filed a representation petition on October 14, 1970.On November 2, 1970, Respondent ceased operation ofthe deep mine. Two or three men worked that day, andpossibly the next day, collaring and timbering the roof at adangerously weak point. On November 5, Respondentresumed deep-mine operations on a limited basis, with oneshift of nine employees, with a tenth added about 2 weekslater. The 6 Charging Parties were among the 12 employeesnot recalled.A hearing was held on the Union's representationpetition on November 12. On December I1 the RegionalDirector issued a Direction of Election. Case 9-RC-8760.In the election, held on January 6, 1971, the Union wasdefeated by a vote of 35 to 12.On February 1, 1971, Respondent addressed to each ofthe deep-mine employees who had not been reinstated,including each of the present Charging Parties, a letteroffering reinstatement as of February 8, 1971, withoutbackpay. In the letter, Respondent expressly denied anyviolation of law. Two of the Charging Parties have returnedto work for Respondent; three declined reinstatement; thestatus of the sixth is discussed below.B.Section8(a)(1)1.ThreatsAll six Charging Parties testified that foreman ErnestBaker said that if the Union came into the mine,Respondent would close down the mine and move theequipment back to Virginia or West Virginia. Baker,denying that he had made any such statements, maintainedthat he had never discussed the Union or its activities withany of the employees.The Charging Parties all impressed the Examiner asforthright, conscientious witnesses attempting to state thefacts accurately Without embellishment or exaggerationsTheir testimony was basically all consistent but without anyof the indicia of prior consultation or rehearsal. Suchconflicts as their testimony contained were minor andmanifestly reflected only faulty memory for small details onthe part of unsophisticated workmen.Baker, on the other hand, appeared set on supportingRespondent's position at virtually any cost. On cross-examination, he equivocated and fenced with counsel.Baker's testimony contained numerous internal inconsis-tencies and in several aspects was in conflict with otherevidence adduced by Respondent. Its major thesis, namely2However,seniority lists of the employees laid off,introduced intoevidence by Respondent,show only 22 deep-mine employees as ofNovember 23The only lackof candor on the part of any of the Charging Partiesarose in the cross-examination of Watkins, who was obviously reluctant todiscuss his,and other employees',apparent dislike of Baker. However,Watkins was otherwise forthright,testifying unequivocally that Baker neverthreatened him with discharge if he joined the Union and that, so far asa denial of any knowledge of the Union's campaign from itsinception in August 1970 until, at most, a few days beforethe Board-ordered election in January 1971, is inherentlyincredible.Hazard is a relatively small community engaged princi-pally in coal mining. The mines are naturally a matter ofgenerally interest and concern to the inhibitants. Baker wasthe only full-time supervisor at Respondent's deep mineand, according to his own testimony, spent 10 to 12 hoursper day at the mine.It istotally inconceivable that he couldremain unaware of the Union's organizing campaign evenafter the Union, claiming about 85 percent authorization,demanded recognition and thereafter filed a representationpetition.Baker denied ever having discussed the Union campaignwith Allen Van Horne, Respondent's vice president, wholives in Charleston, West Virginia, or with Henry Wombles,Respondent's land agent and Van Home's residentassistant.Baker specifically denied having received anyinstructions concerning the Union matter. But Van Hometestified that he did "mention it to Mr. Baker in this respect,that we have certain rights that we can do and can't do andbe careful."While resolutely denying any conversationswithVan Horne or Wombles concerning the Unioncampaign or the representation and complaint proceedings,Baker acknowledged that he had twice conferred withRespondent's counsel because, in his words: "I always talk.withmy lawyer." However, he was notified of theappointments with counsel by Respondent's secretary andthere is no evidence that Respondent's counsel has everserved as Baker's personal lawyer.Baker was so determined to deny having discussed theUnion that he professed not to recall whether Unionactivity had been mentionedin aninterview he had hadwith a Board agent, with Respondent's counsel present.When confronted with the fact that he had told a Boardinvestigator that he had heard rumors of Union' activitiesfrom "citizens,"he then maintained that he had "onlyheard one lady tell that and she was telling it to [his] wife."He even maintained that he had also learned of the electionatRespondent's establishment from a neighbor, who wasforeman of anotherminein thearea.He claimed to havepaid little attention to such "rumors," saying: "You takewhat your neighbors say with a grain of salt most of thetime because these rumors that comes in, there's just apossibility that there isn't anything to them." He did notvolunteer any reason for not investigating the "possibility"that there was some factual basis for the rumors.By leading questions,Respondent's counsel elicitedtestimony by John Watkins, the General Counsel's firstwitness, that Baker had expressed his own interest injoining the Union.4 Similar testimony was later adduced oncross-examination ofWalterWalker.5 Such testimonyWatkins knew, Baker did not overhear any conversations among theemployees about the Union4Cross-examination of Watkins:"Q. (By Mr. Ray) Mr. Watkins, when Mr Baker talked to youabout the Union, did he ask you whether the Union would take him asa member?A.Yes, Sir."5Cross-examinationof Walter Walker:(Continued) 560DECISIONSOF NATIONALLABOR RELATIONS BOARDbelies Baker's denial that he ever spoke of the Umon to anyemployees.On all the "evidence, the Examiner credits the ChargingParties' testimony and discredits Baker's denials. TheCharging Parties' testimony, however, is confused as towhen Baker threatened that the mine would be closed if theemployees chose to be represented by the Union. Watkinstestified that Baker made the threat in September toWatkins, Edward Walker, Walter Walker, Curtis Colwell,and Luther Little .6 The Walker brothers said that Bakermade the threat to that group on or about October 29.Apparently these three witnesses were referring to the sameincident. JakieMelton,Marcillous Stacy, and Colwelltestified to similar threats in September. It appears likelythat Baker made all similar statements at or about the sametime. Thus, the Walker brothers were probably in error asto the date of the statement. Accordingly, the Examinerfinds that the General Counsel has established only thatBaker made such threats in September and will, therefore,recommend dismissal of the separate allegation of suchthreats made on or about October 29.JakieMelton also testified that in September Baker saidthat he had been instructed by Van Home "to fire anybodythat signed Umon cards." Despite Baker's denial, theExaminer credits Melton's testimony. Employee Colwellcredibly testified that in the latter part of October Bakersaid that Respondent was probably going to get rid ofemployee General Patnck because he was "talking thisUnion talk up." Patnck was then out sick, and Baker saidthat "when he [Patrick] come back [Baker] was going to puthim down on another job and cut his pay" because he wasfor the Union. These statements also violated Section8(a)(1).Employees Colwell and Watkins testified that late inOctober Baker told them that he had advised his two sons,who also worked for Respondent, "if the Union did come into join it and make good Union men, but ... not to takesides nary way until he found out how it was going to go."According to Watkins, Baker also indicated his interest insecuring a nonsupervisory job and joining the Union. TheExaminer finds such statements by Baker were not violativeof the Act.Uncontradicted evidence establishes that in OctoberWombles stated that he did not know why the men wanteda union because they already had the best hospitalizationplan in the area. In his brief, the General Counsel arguesthat the statement contravened the Act because it "couldlead the employees to reasonably understand that suchbenefitswould be achieved without intervention of theUnion, therefore the selection of such representative wasnot necessary, expensive and futile." No such violation wasalleged in the complaint and the General Counsel offeredno relevant amendment at the hearing. In any event, theExaminer believes Wombles' statement was a permissible,noncoercive expression of opinion and did not constitutean express or implied threat of withdrawal of the plan if theUnionwas chosen or a promise of benefits if the Union wasdefeated.?2.InterrogationThere is no evidence in the record that Womblescoercively interrogated any employees about the Union oremployee activities in behalf of the Union. Accordingly, theExaminer will recommend dismissal of the allegation in thecomplaint thatWombles interrogated an employee con-cerning his Union activity.83.Request to withdraw chargesWalter Walker testified that on or about March 1, 1971,he was approached by Baker, who said: "Well, all of themsuits that got filed was just a misunderstanding, you justought to drop it." Walker replied that he would not drop hischarge. On cross-examination, Walker denied having toldBaker that the allegations he had made were not true andthat he wanted to drop the charge. He denied having soughtBaker's help in having the charge withdrawn. At theconclusion ofWalker's testimony, the Examiner, overRespondent's objection, allowed an amendment to thecomplaint adding an allegation that Respondent violatedSection 8(a)(1) in asking an employee to withdraw unfairlabor practice charges pending before the Board.Baker later quoted Walker as having said he had been"high-pressured into filing these charges and . . . thateverything that they had said was lies . . . and he wouldlike to get the Company to write a letter withdrawing forhim."Wombles thereafter testified thatWalker had"voluntarily" toldWombles "that the thing was all amistake . . . that he had told Mr. Baker he wanted him tohelp" have the charge withdrawn. Neither Baker norWombles testified concerning Baker's response to Walker'srequest for assistance. Significantly,Wombles did notquoteWalker as having admitted that his allegationsagainst Baker were untrue. The Examiner discredits Baker'stestimony concerning such an admission by Walker.The Examiner credits Walker's testimony that Bakerraised the subject and first expressed the opinion that thecharges were "all a mistake" and should be withdrawn.Although the evidence does not specifically so establish, itappears that Walker agreed and expressed his willingness tohave the charges dropped.9 However, Baker's statement, asquoted by Walker, does not appear to have contained anythreat, expressed or implied, that the employment status ofWalker or any other employee would be affected by thepursuitorwithdrawal of the charges. In additional"Q (By Mr. Ray) Did Mr Baker on this occasion say that hewould like to join the Union also?A yeah, he did."6Like the Charging Parties, Little was let go on November 2 and notrecalled in November He does not now work for Respondent. He wasneither a charging party nor a witness in this caseTThe situation is different from that presented inArland Printing Co,181NLRB No 68, cited by the General Counsel. InArlandthe Boardfound that the Respondent had invited direct dealings by employees withmanagement and impliedly promised improvement or future benefits as aresult of such direct dealing.8Nor is there any evidentiary support for the statement in the GeneralCounsel'sbrief that "Baker interrogated employees as to why theysupported the Union " No such interrogation was alleged in the complaint.9On questioning by counsel for the Charging Parties, employee JohnWatkins, the General Counsel's firsfwitness, testified that he had sought towithdraw his charge. The Examiner,sua sponte,excluded that evidence andcounsel thereupon abandoned his attempt to establish the reason forWatkins' request. BUCKHORN HAZARD COAL CORP.561testimony,Walker suggested that shortly after the conver-sation concerning the withdrawal of the charge, Bakerassigned him additional duties.Walker thereupon quit,saying: I haven't no choice but to quit, I can't do two jobs."There is perhaps reason to suspect that Baker's imposingadditional duties on Walker was related to the employee'srefusal to seek withdrawal of the charge. However, such aconclusion would be speculation rather than warrantedinference. This is particularly so because of the absence ofany allegation or contention that Walker's quitting his jobamounted to a constructive discharge. Accordingly, theExaminer will recommend that the amended complaint bedismissed insofar as it alleges an unlawful request that anemployee withdraw charges pending before the Board.The Examiner, however, also rejects Respondent'sargument that "The action of Watkins and Walter Walkerin seeking to withdraw their charges . . . certainlyraises aninference that the statements allegedly made by Baker haveno real basis in fact." Any such requests were apparentlymade, if at all, after the complaint had been issued,following investigation by the Regional Director. TheBoard's Regulations (Sec. 102.9) provide that a charge maybe withdrawn only with the consent of the RegionalDirector, the Trial Examiner, or the Board, depending uponthe stage of the proceeding. This provision manifestlyreflects the Board's recognition that Charging Parties, beingprivate parties,may seek to drop charges for reasonsunrelated to, and even inconsistent with, the policies of theAct. They may, for example, simply want to avoid theinconvenience and anxiety involved in testifying; or theymay hope to establish or reestablish friendly relationshipswith the respondents for their personal benefit; or they mayact out of fear, realistic or not, of reprisals.10 It cannot besaid, as Respondent argues, that "The only reasonableexplanation of their desire to withdraw the charges wouldbe that they wish to rectify their error in making the chargesnamingBaker in the first place."C.Section 8(a)(3)When the employees of Respondent's deep mine reportedtowork on Monday, November 2, 1970, they wereinformed that the mine was closed down because of rockpartings which resulted in poor quality coal. Each employeewas given a "cutoff" slip, reading:Due to conditions beyond our control (Namely,Rock partings which prevents our being able to minemerchantable coal) we regret very much to inform youthat your services will not be needed as of the day anddate written above.So far as the record discloses, such cutoff notices were givento the employees on both production shifts and on the10 It was these considerations which underlay the Examiner's exclusionof testimony offered by the Charging Parties' counsel concerning Watkins'request that this charge be withdrawn11Another man was added on November 18.12Baker's son apparently continued work during the shutdown, as an"acting foreman."13He testified:Q. (By Mr. Gravitt) Mr. Moms, you heard the employees talkingabout the Union there, say, in October before they were laid off, andAugust? .A No, I didn't hear them.smaller maintenance shift. However, two or three employ-ees were kept at work that day and probably the next dayshoring up a weak area in the roof of the mine. OnThursday, November 5, productionwas resumedwith oneshift of nine men."At the hearing,Baker,Wombles, and Van Home,Respondent's representatives, all denied having anyknowledge of the identity of Union supporters or cardsigners. The record, however, establishes such knowledgeon Respondent's part.Employee Curtis Colwell testified that sometime inOctober, on the way home from the mine, Baker said thatDan Morris was keeping him fully advised of the Unionactivities and "that he [Baker] knowed every man thatsigned union cards." In support of Baker's denial of suchknowledge,Respondent refers to the testimony of DanMoms that he never discussed the Union with Baker. In itsbrief,Respondent says that Dan Morris and his brother,Coolidge, "are disinterestedwitnesses,since they havenothing involved in this proceeding."However, on thestand, they both disclosed their antiunion sympathies.Significantly, they were two of at most three 12 employeeswho were not laid off on November 2, and they lost only 1day's work. Dan Morris initially testified that he "didn'thear" any employees talk about the Union but then said hewas asked "a couple of times" to sign a Union card. He saidthere was "very little" Union talk among the employees 13but later testified that he knew of the election because "Youcould hear it all over the country." However, Bakermaintained that he heard of the election only from aforeman at another mine, unrelated to Respondent. Severalof the Charging Parties testified that they discussed theUnion at the mine virtually every day, usually at lunchtime.Baker testified that during the Union campaign hefrequently observed small groups of employees abruptlydiscontinueconversationsupon his appearance. Hisattempt, on cross-examination, to explain the employees'conduct as reflecting guilt when caught"loafing"wasunconvincing. Jakie Melton's testimony shows that it wasnot until after Baker quoted Van Home as threatening tofire Union card signers that the employees became secretiveabout the Union.On November 6, Edward and Walter Walker, ChargingParties, returned to the mine to inquire about the possibilityof recall.Walter Walker quoted Baker as then expressing"his opinion the reason [the Walker brothers] wasn't hiredback, [they] was union sympathizers." Walter Walker, itmay be noted, later served as the Union's observer in theelection.The evidence of Baker's knowledge of the employees'Union activities finds support in the small size of theQ.You never heard them talk about the Union?A. I knowed they was trying to get in, right... .Q.Youknew these fellows that filed these charges here, didn'tyou?.A.Yes,sir..Q.You knew theywere for the Union,didn't you?A. I figured they was, yeah . .Q But there was a lot of talk there amongst the men about tryingto get a Union, wasn't there9A.Not amongst the men I knew of, very little. Now and then youmight hear somebody speak about it, that would be all. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablishment and the fact that Baker, according to his owntestimony,was present for 10 to 12 hours every day.Additionally,Hazard is a small, closely knit communityengaged almost exclusively in mining. Under the circum-stances, it would be virtually impossible for the details ofany union organizing campaign to remain secret to anyextent.The Examiner credits the Charging Parties' testimonyand discredits Baker's denials.14 The credited evidenceestablishessuperintendentBaker'sknowledge of theCharging Parties' Union sympathies before the layoff onNovember 2.As previously mentioned, the Union, claiming authoriza-tion by about 85 percent of Respondent's employees, madeoral and written requests for bargaining early in Septemberand filed a representation petition on October 14. OnMonday, November 2, the deep mine was abruptly closedwithout any advance notice. It was then reopened with asingle shift, composed of employees selected from all thethree shifts previously employed. Among the 12 employeesnot recalled on November 5 were the 6 Charging Parties, allUnion supporters. At the representation hearing held aweek later, Respondent maintained that the unrecalledemployees were ineligible to vote because they had noreasonable expectation of recall. And at the election, heldon January 12, Respondent challenged the presentCharging Parties on the ground that they were no longeremployees.In its brief in the present case Respondent contends thatthreats to close the mine could not have coerced theemployees because "The employees at the deep mine' knewthat Buckhorn could not remove its mine machinery to anyother location until Kentucky River (the land company)gave permission to abandon the . . . property . . . [and]the employees knew that Buckhorn would not abandon itsinvestment in the mine until the merchantable coal hadbeen removed...." Yet the shutdown on November 2 wasnot then announced as either temporary or partial. IfRespondent intended to mine all the coal, presumably itintended also to resume full,production, as it eventuallydid.The abruptness and timing of the mine shutdown andonly partial resumption of operations, with selective recallof employees, establisha prima faciecase of discriminatoryaction violative of Section 8(a)(3).N.L.R.B. v. MontgomeryWard &Co., 242 F.2d 497, 502 (C.A. 2), cert. denied, 355U.S. 829;N.L.R.B. v. Pembeck Oil Corp.,404 F.2d 105, 110(C.A. 2), remanded, 395 U.S. 828;N.L.R.B. v. Mid StateSportswear, Inc.,412 F.2d 537, 539 (C.A. 5). "The Companyhad the burden to come forward with an adequateexplanation for discharging [the employees] oncea primafaciecase of possible discrimination had been establishedby the General Counsel."N.L.R.B. v. Standard ContainerCo., 428 F.2d 793,794 (C.A. 5).To rebut the prima facie showing of discrimination,Respondentmaintains that the mine was closed onNovember 2 because the rock content of the mine productwas so high as to render the coal unmerchantable. Inexplanation of the almost immediate resumption of asingle-shiftoperation,Respondent asserts that, afterinspecting the shutdown mine, Van Home decided to moveahead in the hope of working through the bad area intobetter material.Respondent's basic factual contention is that it desired toproduce relatively less deep-mine coal, which was "dirty"(i.e.contaminated by rock and other noncombustiblematerials), to mix with its strip and auger mined coal, whichwas "clean." According to Respondent, the deep-mine coalcould be rendered merchantable only by being "diluted"with its "clean" strip and auger coal.15 According to VanHome, the usual ratio of strip (including auger) to deep-mine coal is 5 to 1. Although no representative ofRespondent expressly so testified, its position presumably isthat the "dirty" quality of its deep-mine coal required anincrease in the proportion of strip coal, and, sinceRespondent has only one tipple, a desirable ratio could beachieved only by reducing the amount of coal beingremoved from the deep mine.Respondent's evidence, however, does not support thisview.Respondent called John Harsany, a mechanicalmining engineer, who had examined the mine on February16, 1971, for the purpose of testifying in this proceeding.Through him, Respondent introduced into evidence a mapof the mine, with a chart or graph purporting to show theprogressive deterioration in the quality of the coal in themonths preceding November. In connection with thegraph, there appears the following note: "RISE INREJECT-MONTH OF OCTOBER 1970 and SAMETIME A 33.3 PERCENT DROP IN STRIP PROD-UCTION RESULTED IN BEING FORCED TO WORKONE SHIFT ON NOVEMBER 5, 1970." In his extensivetestimony, Harsany was not asked about this note and hedid not undertake to clarify or explain his reference to "a33.3 percent drop in strip production."Harsany's testimony is generally unreliable. He equivo-cated or contradicted himself as to whether he hadexamined Respondent's production and sales records. Hesaid that he could with reasonable accuracy determine theparticular area of the mine being worked at different timeson the basis of information he had concerning the numberof manhours worked and the type of equipment being used.However, after considerable equivocation, he concededthat he did not know either the quantity or the quality ofthe strip-mine coal available to Respondent for mixing withthe "dirty" deep-mine coal. Such information would appearindispensable to his statement that "by reducing the volumeof reject by cutting off one shift [Respondent was] able todilute this coal . . . by diluting it they reduced the ashcontent and were able to sell the coal" and his "expert"opinion that this consideration constituted "good andsufficient reasons" for the shutdown and partial resumptionof deep-mine operations in November.Respondent provided no enlightenment. The two-shiftstrip-mining operation was not reduced when the deepmining was. Van Home testified that before the shutdown,as the employees became familiar with the equipment,14Perhaps most incredible in Baker's testimony was his statement that15At one point, however, Van Horne testified that deep-mine coal ishe did not know whether- his own son, who worked at the mine, had signedgenerally considered better than strip coal because of its higher BTUa Union cardcontent. BUCKHORN HAZARDCOALCORP.563deep-mine production steadily increased and additionalstrip-mining equipment was then obtained to "bring ourstrip tonnage to . . . almost a five-to-one ratio and thisexists as of now."On such facts, a temporary reduction indeep-mine operations would have appeared economicallydictated.But the shutdown was attributed to the quality,rather than the quantity,of the deep-mine coal, and theshutdown was not announced as temporary,Van Hornetestifying at the representation hearing in November thatthe laid-off employees had no reasonable expectation ofrecall.Van Home testified that actual operation of the deepmine began around June 1970 and as it proceeded thequality of the coal"got progressively worse."The salesprice of the coal is based on its BTU content,and tests aremade of each trainload shipped.Although Van Hometestified that his decision to close the mine was based onexamination of reports of these tests, the only figuressubmitted showed monthly averages of the BTU and ashcontent of coal shipped in October through December.Such figures could not show a quality deterioration leadingto the shutdown.Further, since the coal shipped was amixture of strip and deep-mine, a deterioration,if shown,could have resulted from an increased proportion of deep-mine coal without any decline in its quality.Harsany'schartdid purport to show a progressivedeterioration in the quality of the deep-mine product.According to his theoretical reconstruction of the progressof the mining operations,production stopped on November2 at a specified location between two points at which hemade seam sections.These sections showed 47.7 percentrejectjust before the shutdown(No. 4) and 55.5 percent atthe postshutdown point(No. 11). However,these twopoints appear to be around 200 feet apart and otherportions of his chart show that the reject content may varyas much as 10 percent within about 20 feet(49 percent atsection No. 7 and 59 percent at No. 8) or 15 percent within60 feet(44 percent at No. 9 and 59 percent at No. 8).Dan and Coolidge Morris both testified that before theshutdown they had measured the rock seams and that onenear the floor of the mine measured 13 to 14 or 15 inchesand one toward the roof was 4 to 6 inches. When asked,Coolidge Morris was unable to provide any reason why he,a rank-and-file employee, had measured the rock. In anyevent, contrary to Respondent's position and Harsany'stestimony,CoolidgeMorris testified that the amount ofrock was about the same before and after the shutdown.Opposed to Respondent'sunimpressive evidence of aquality depreciation occasioning the abrupt shutdown issubstantial evidence negating such a contention.There issubstantial evidence contrary to Respondent'sunimpres-sive evidence of an increase in the rock.Colwell worked asa driller and shooter,i.e., the person who drills holes andinserts dynamite therein.He testified that the larger theamount of rock,the more explosive necessary.On October26 or 27, the week before the shutdown,Colwell, beinginstructed by Baker, was drilling six holes at a locationwhen"Mr. Wombles came up to the face of the coal andsaid, `it looks like the rock is going down, just drop it backdown to five.' " At the time of the layoff Colwell expressedhis surprise because there was then less rock than there hadbeen previously.Bakermade no reply. The Examinercredits Colwell.John Watkins testified that some 2 or 4 weeks before theshutdown the lower rock seam had"got considerablylarger,"but to the best of [his]recollection it didn't go toofar and did not get worse.Edward Walker testified thatabout 2 weeks before the shutdown"the rock was runningpretty thick. . .maybe 10 or 12 inches. . .but when theylaid us off,the rock had run down,it had got narrower .. .about 7 or 8 inches."Respondent asserts that the persons recalled on Novem-ber 5 were selected on the basis of seniority andqualifications.Respondent maintains that,in general, themost senior employee qualified for a particular job wasrecalled.Presumably to establish this position,Respondentintroduced separate lists of the employees who wererecalled and those who were not, with their hiring,dates.However,it is impossible from these data to determinewhether Respondent did follow its asserted principle sinceinmany instances there is no information as to theemployees'classification or qualifications.Charging PartyStacy testified that he was originally hired as a repairmanand eventually did "practically everything to be done in themine."Although he had originally been hired on July 24,1970, he was not recalled on November 5, whereas PascalBrewer,who had commenced working for Respondent onSeptember 28, 1970,was recalled as an"allaroundworker."John Watkins,hired on May 15, was qualified as abratticeman, shuttle and ramp car operator, and generalworker.At the time of the shutdown he was working as abratticeman. He was not recalled.The evidence does notshow who was recalled as a brattice man, but Womblesconfirmed that brattice work must be performed in anymining operation.Van Home testified that he instructed Baker andWombles to secure a seniority list and"to be especiallycareful in operating people,in order to select one thatmaybe could do two jobs." Wombles and Baker receivedthe seniority together.Wombles, however,testified that hedid not have any discussion with Baker about choosingspecific employees because they could do more than onejob.Although Baker and Wombles both testified that Bakerwas primarily responsible for choosing the employees to berecalled,the evidence as a whole indicates that he wasprobably given a list of those considered eligible.Several ofthe Charging Parties testified that Baker had so stated at thetime.Additionally, Baker testified that it was impossible onsuch short notice to secure a full crew to work onNovember 5. He was then asked whether he had tried to getColwell,who lived nearby.Baker's reply was: "CurtisColwell was not on the seniority list." Colwell,however,had more seniority than two of the employees who wererecalled and Colwell credibly testified that he had beenhired as a handyman"but [he ] worked on everything in themine except the joying machine." At the election,Respondent'scounsel referred to Colwell as a "Unionhustler"and apparently objected to Colwell'sallegedelectioneering.While it does appear that the majority of the employeesrecalled on November 5 had relatively high seniority, the 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetailed evidence does not establish Respondent's conclu-sory contention that recalls were determined on the basis ofseniority and qualifications alone. The fact that 6 of the 12employees not recalled were Union supporters appearssomething more than coincidence when viewed togetherwith Respondent's contention at the representation hearingon November 12 that the laid off employees were ineligibleto vote in an election. Cf.Heinrich Motors, Inc.,153 NLRB1575, 1581.On all the evidence, the Examiner finds, as alleged in thecomplaint, that the Charging Parties were discriminatorilylaid off or discharged in violation of Section 8(a)(3) and (1)of the Act.16Colwell said he doubted whether Baker wanted Colwellback but Wombles assured him that anybody who wantedto return would be allowed to. Wombles maintained that heinstructed Colwell to keep in touch with the Company butColwell never did call. On all the evidence, the Examinerfinds that the obligation was on Respondent to call Colwellafter he reported on February 8 in accordance with theoriginal recall letter. Thus, it is found that, as alleged in thecomplaint,Respondent has failed and refused to offerColwell reinstatement.CONCLUSIONS OF LAWD.ReinstatementThe complaint alleges that Respondent "has failed andrefused to reinstate' the Charging Parties.On February 1, Van Home wrote to each of theemployees who had not hitherto been recalled. The lettersoffered reinstatement as of February 8 without backpay,and concluded as follows:By making this offer and reinstating you, we do notadmit that we have violated any law or that we illegallylaid you off or that we owe you any back pay, all ofwhich we expressly deny.Stacy,17 Edward Walker, and Melton all declined the offerof reinstatement because they had secured other employ-ment.Walter Walker, who served as observer for the Union atthe election in January, did return to work for Respondenton February 8. As previously set forth, on March 1 or 2,Baker told Walker that he "ought to drop" his chargeagainstRespondent and Walker replied that he "aintdropping it." A few days thereafter, Baker issued instruc-tions that Walker was to set line timbers. Walker thereuponquit, saying: "I haven't no choice but to quit, I can't do twojobs."While it may be that Walter Walker was construc-tively discharged on March 5, the complaint contains nosuch allegation. The Examiner believes the evidence isinsufficient to establish thatWalker's reinstatement onFebruary 8 was less than complete.On February 8, John Watkins went to the mine. Womblessaid that the reinstatement offers, written by Van Home,had come as a surprise and thus Wombles was not ableimmediately to activate a night shift, where Watkins was towork.Watkins therefore did not resume work forRespondent until the following week, on February 15.Colwell testified that he had gone to the mine onFebruary 8 with Watkins. Wombles said that Colwell, whohad been on the day shift at the time of the shutdown, wasto be put on the night shift and Wombles would get intouch with him. Wombles never did so. Colwell furthertestified: "After I found out the boss' [Baker's ] son had myjob, I knowed I wasn't going back." Wombles testified that16Since the evidence suggests that the entire elimination of the secondproductionshift and the smaller,maintenance(third) shift may have beendiscnmmatorily motivated,otherdischarges may have been violative of theAct.Novelty Products Co,170 NLRB No68,O'Keefe Electric Co,158NLRB 434, 438, enfd. 391 F.2d 589 (C.A 9). However,as the complaintcovers onlythe six namedChargingParties, the findings herein are limitedto them.1.By threatening employees with closure of Respon-dent's deep mine in Hazard, Kentucky, with consequentlossof employment if the employees chose to berepresented by the Union, and with loss of employment toemployees who signed Union authorization cards, Respon-dent interfered with, restrained, and coerced employees inthe exercise of their rights under Section 7 of the Act,thereby engaging in unfair labor practices within themeaning of Section 8(a)(1).2.By closing its deep mine on November 2, 1970, andthen reopening on only a one-shift basis on November 5,1970, thus discharging or laying off Edward Walker, JakieMelton, Curtis Colwell, Walter Walker, John Watkins, andMarcillous Stacy, in order to discourage Union activities,Respondent has discriminated in regard to hire and tenureof employment in violation of Section 8(a)(1) and (3) of theAct.3.By failing and refusing to offer Curtis Colwellreinstatement to his former employment, Respondent hasdiscriminated in regard to hire and tenure of employment,in violation of Section 8(a)(1) and (3) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.It has not been established that Respondent engagedin unfair labor practices other than those specified above.THE REMEDYThe recommended Order will contain the conventionalprovisions in cases involving findings of interference,restraint, coercion, and discriminatory discharge in viola-tion of Section 8(a)(1) and (3) of the Act. These will requireRespondent to cease and desist from the unfair laborpractices found, to offer reinstatement to Curtis Colwell,and to compensate all six discriminatees for any loss ofearnings caused them by the discrimination found, backpay to be computed in themannerprescribed in F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.As the unfair practices committed by Respondent are of acharacter striking at the root of employee rights safeguard-ed by the Act, the Examiner will recommend issuance of a17On cross-examination,Stacy testified that sometime in December hereceived a telephone call from Baker. Stacy denied having said that he didnot want to return to work for Respondent. According to Stacy, Bakermerely inquired whether Stacywas then working elsewhere.The Examinerfinds that Stacy was not offered reinstatement before the letter of Februaryl BUCKHORN HAZARD COAL CORP.565broad cease-and-desist order.Brad'sMachine Products,Inc.,191 NLRB No. 15.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, the Trial Examiner hereby issues the followingrecommended: 18ORDERRespondent, Bucldlgrn Hazard Coal Corporation, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees with mine closure or loss ofjobs if they chose to be represented by a union;(b) Threatening employees with loss of jobs if they signunion authorization cards;(c)Discouraging membership and activities in any labororganization by discriminating in regard to hire and tenureof employment of Respondent's employees;(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to, effectuate the policies of the Act.(a) Offer Curtis Colwell immediate and full reinstatementto his former job, or, if that job no longer exists, to asubstantiallyequivalent job,without prejudice to hisseniority and other rights and privileges;(b)Make Edward Walker, Jakie Melton, Curtis Colwell,1s In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herem shall,as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.19 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byWalter Walker, John Watkins, and Marcillous Stacy wholefor any loss of pay they may have suffered as a result oftheir discharge, in the manner set forth in "the Remedy"section herein;(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order;(d)Post at its office andmining locationsin Hazard,Kentucky,copiesoftheattachednoticemarked"Appendix." 19 Copies of said notice, on forms provided bythe Regional Director for Region 9, after being duly signedby Respondent'srepresentative, shall be posted by itimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondentto insurethat said notices are not altered,defaced or covered by any other material.(e)Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.20It is further ordered that the amended complaint be, andithereby is, dismissedinsofar asit alleges unfair laborpractices other than those foundherein.Order of the National LaborRelations Board" shallbe changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board."20 In the eventthat thisrecommendedOrder is adopted by the Boardafter exceptionshavebeen filed,this provision shall be modifiedto read."Notify theRegional Director for Region 9, in writing,within20 days fromthe date ofthisOrder, whatsteps the Respondent has taken to complyherewith."